Title: To James Madison from Elias Vanderhorst, 3 May 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol May 3d. 1802.
					
					The Preceding are Copies of my last ⅌ the Bristol Packet, Capt. Orr, Via Boston, since which I have not had the pleasure of hearing from you.
					Enclosed is a Letter I have Just recd from Mr. King for you, to which I have added two of our last News–Papers, begging to refer you to them for what is  now passing in this quarter as to a Public Nature. The Season here continues remarkably fine for Vegetation, and the fields were never more Promising than they are at present, in consequence of which, and the late favorable Harvest, the prices of all kinds of Provisions have fallen considerably. I have the Honor to be with every sentiment of esteem & respect Sir, Your most Obed. & most Hl. Servt.
					
						Elias Vander Horst
					
					
						Have also enclosed a London Price Current.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
